Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method and device for minimizing latency, classified in H04W 24/02.
II. Claims 17-20, drawn to a method for minimizing contention, classified in H04W 28/02.

Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination adjusts transmission burst duration without modifying the contention window.  The subcombination has separate utility such as improving throughput by reducing time used for contention.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified separately and would be subject to separate searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Hector Agdeppa on 25 May 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1 (lines 4-5), Claim 12 (lines 6-7), it is not clear what is meant by “frames of interest from one or more stations (STAB) associated to the first AP and at least a second AP operating on the channel”. It is not clear whether this means the frames of interest are received from one or more stations and from at least a second AP, or whether this means the one or more stations are associated to the first AP and at least a second AP.
For Claim 1 (line 9), Claim 12 (line 11), it is not clear whether “a latency-sensitive flow” has antecedent basis in line 7 or line 9, respectively.
	For Claim 2 (line 6), it appears that “the trigger basic frames” has antecedent basis in Basic Trigger frames and should be amended accordingly.
For Claim 3, Claim 7, “latency-sensitive flows” appears to have antecedent basis in the claim.
For Claim 12 (line 1), “the WLAN” lacks antecedent basis in the claim.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-5, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Katar et al. (US 2016/0295580) in view of  Nilakantan et al. (US 2009/0097406).
For Claim 1,  Katar teaches a method for minimizing latency for uplink (UL) latency-sensitive traffic in a wireless local area network (WLAN), comprising: 
monitoring, by a first access point (AP) in the WLAN operating on a channel, received frames of interest from one or more stations (STAB) associated to the first AP and at least a second AP operating on the channel, the second AP belonging to the same extended service set (ESS) as the first AP (see paragraph 40: ESS, second AP, stations associated with APS; paragraphs 42-43: monitoring frames of interest; paragraph 85: monitored information); 
upon the first AP detecting a latency-sensitive flow, reducing a transmission burst duration applicable to non-latency-sensitive flows (see paragraph 49: reduce burst size for non-latency sensitive stations when low latency traffic detected; paragraph 58: EDCA parameters); and 
upon the first AP detecting a change of a latency-sensitive flow, increasing the transmission burst duration applicable to the non-latency-sensitive flows (see paragraphs 49, 52, 56: when change in traffic conditions, increase in non-latency sensitive traffic, detected, readjust burst size).
Katar as applied above is not explicit as to, but in a similar field of endeavor Nilakantan teaches managing flows when the termination of a flow is detected (see paragraphs 107-114: detecting start/stop of flow, stats such as latency; paragraph 105: flow management and classification).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to detect flow termination for flow management as in Nilakantan when adjusting transmission parameters based on changes in traffic as in Katar. The motivation would be to avoid starving non-latency sensitive traffic of resources.
For Claim 3, Katar further teaches the method, wherein latency-sensitive flows comprise flows correspond to one of a video access category and a voice access category, and wherein the non-latency sensitive flows correspond to one of a background access category and a best effort access category (see paragraphs 49-50, 58, 65: access categories).
For Claim 4, Katar further teaches the method, wherein the first AP further increments a flowcount counter upon the first AP detecting the latency-sensitive flow, wherein flowcount is representative of latency-sensitive flows (paragraphs 16, 42, 48, 55: number of flows; paragraphs 75, 125, 127: change in number of flows; monitoring a number of flows and changes to that number necessarily requires the presence of a counter).
For Claim 5, Katar as modified by Nilakantan above further teaches the method, wherein the first AP further decrements the flowcount counter upon the first AP detecting the termination of the latency-sensitive flow (see paragraphs 75, 127: change in number of active flows includes termination of a flow and a flow counter).

Claim(s) 2, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Katar et al. (US 2016/0295580) in view of  Nilakantan et al. (US 2009/0097406) as applied to claim 1 above, and further in view of Rumsby et al. (US 2021/0337413).
For Claim 2, while Katar does note the type of information monitored (see paragraph 85), the references as applied above are not explicit as to, but Rumsby teaches the method, wherein the frames of interest comprise at least one of single user (SU) UL Quality of Service (QoS) NULL frames, buffer status report poll (BSRP) frames, QoS NULL frames received as part of UL Orthogonal Frequency Division Multiple Access (OFDMA) transmissions subsequent to the BSRP frames, Basic Trigger frames, QoS NULL frames received as part of UL OFDMA transmissions subsequent to the Basic Trigger frames, QoS Data frames received as part of UL OFDMA transmissions subsequent to the trigger basic frames, UL SU QoS Data frames (see paragraphs 45, 48-49, 66: trigger frames for monitoring traffic)..
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to monitor trigger frames and other types of traffic as in Rumsby when monitoring traffic to detect flows as in Katar. One of ordinary skill would have been able to do so with the reasonably predictable result of detecting changes in traffic flows based on an analysis of known types of traffic.

Claim(s) 6-9, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Katar et al. (US 2016/0295580) in view of  Nilakantan et al. (US 2009/0097406) as applied to claim 1 above, and further in view of Zhou et al. (US 2018/0103390).
For Claim 6, Katar teaches the method, wherein upon the first AP detecting one or more subsequent latency-sensitive flows, further adjusting transmission parameters (see paragraph 49). 
The references as applied above are not explicit as to, but Zhou teaches reducing the transmission burst duration until a minimum transmission burst duration setting threshold is reached (see paragraph 71, Table 4: allowable range; paragraphs 72, 74, 80, 83: when the adapted value is outside the allowable range, a different adjustment is made).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to stop adjusting transmission burst duration in Katar when the adjusted value falls outside the allowable range in Zhou. The motivation would be to stay within the standardized parameter ranges.
For Claim 7, Katar teaches the method, wherein upon the first AP detecting one or more subsequent terminations of latency-sensitive flows, , further adjusting transmission parameters (see paragraph 49: inverse proportion). 
The references as applied above are not explicit as to, but Zhou teaches further increasing the transmission burst duration until a maximum transmission burst duration setting threshold is reached (see paragraph 71, Table 4: allowable range; paragraphs 72, 74, 80, 83: when the adapted value is outside the allowable range, a different adjustment is made).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to stop adjusting transmission burst duration in Katar when the adjusted value falls outside the allowable range in Zhou. The motivation would be to stay within the standardized parameter ranges.
For Claim 8, the references as applied above are not explicit as to, but Zhou teaches the method, wherein the reduction of the transmission burst duration comprises a reduction by any usable step size (see paragraphs 75-76).
However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Zhou discloses any usable step size, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a step size of one-half of a current transmission burst duration, absent a showing of criticality by Applicant.  
For Claim 9, the references as applied above are not explicit as to, but Zhou teaches the method, wherein the increase of the transmission burst duration comprises an increase by any usable step size (see paragraphs 75-76).
However, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Zhou discloses any usable step size, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a step size of one relative to the current transmission burst duration, absent a showing of criticality by Applicant.  

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As regards claims 10 and 12, the prior art of record fails to teach or suggest, in the context of the claims, the first AP, in parallel with the monitoring of the received frames of interest, increasing the transmission burst duration applicable to the non-latency-sensitive flows upon completion of a periodic interval unless another one or more latency-sensitive flows is detected by the first AP.
For example, Takeuchi  (US 2006/0062189) teaches the periodic recalculation of channel access times for flows of all access categories, but this adjustment of transmission burst duration is not conditional on the detection of another latency-sensitive flow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yeh et al. (US 2021/0281364) teaches a system in which an access point determines and announces a transmission duration based on detected trigger frames. Wang et al. (US 2016/0157266) teaches a system in which the transmission duration is based on channel activity. Lou et al. (US 2018/0242355) teaches a system in which a station detects a trigger frame and transmits accordingly. Ramos et al. (US 2008/0095124) teaches a system in which access category is used for prioritizing medium access among traffic flows.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        6/7/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466